 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Mexico District Council of Carpenters andJointers of America(A. S. Horner,Inc.)andMarvin Freese,Case 28-CB-486June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAUpona charge' duly filed by Marvin Freese(herein called Freese),an individual,againstNewMexico District Council of Carpenters and Joinersof America(herein called Respondent),the GeneralCounsel of the National Labor Relations Board, onFebruary 25, 1969, issued and served upon thepartiesacomplaintallegingviolationsof theNationalLabor Relations Act, as amended. Insubstance,thecomplaintallegesthattheRespondent,by imposing a fine against Freese, asupervisor employed byA. S. Horner,Inc.,hasrestrainedand coerced and is restraining andcoercingA. S. Horner,Inc.,an employer, in theselection of its representatives for the purposes ofcollectivebargainingand the adjudication ofgrievances in violation of Section 8(b)(1)(B) of theAct.TheRespondent'sanswerdeniesthecommission of unfair labor practices.Thereafter,the parties entered into a stipulationwith respect to the facts and, onApril 22, 1969,filedamotion to transfer this proceeding to theBoard.Thus,thepartiesexpresslywaived allintermediate proceedings before a Trial Examinerand oral argument before the Board, reserving onlythe right to file briefs.By Order dated April 28,1969, the Board granted the parties'motion totransfer this proceeding to the Board and set a datefor the filing of briefs.Thereafter,briefs were filedby theRespondent and the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the stipulated record,including the formal Board exhibits,the Statementof Facts with the exhibits attached thereto, and theaforementioned briefs of the Respondent and theGeneral Counsel,and makes the following findingsand conclusions:times has maintainedits principal office and placeof businessinDenver,Colorado, and has beenengagedin thebusinessof general contracting andhighway construction in New Mexico. During thepast 12 months the Company has derived revenue inexcess of $350,000, of which more than $50,000 wasderived from a contract with the State of NewMexico for the construction of a portion ofInterstateHighway 40 which is a part of theNational Interstate Highway program; revenue inexcess of $50,000 was derived from a contract withtheAlbuquerque, New Mexico Metropolitan FloodControl Authority, a subdivision of the state ofNew Mexico, which State annually purchases andreceives goods and materialsdirectly from outsidethe State of a value in excess of $50,000. During thesameperiod, the Company purchased, transferred,and had delivered to its operations in the State ofNew Mexicogoods and materialsvalued in excessof $50,000 which were transported and receivedfrom otherenterpriseslocated in the State of NewMexico, which other enterprises had received thesegoods andmaterialsdirectly from sources outsidethe State of New Mexico. The parties stipulated,and we find, thatat all timesmaterial the Companyhas beenan employerengagedin commerce withinthe meaningof Section 2(6) and (7) of the Act. Wefurther find that the Company meets the Board'sstandardsforassertionofjurisdictionoveremployers in the construction industry.ILTHE LABOR ORGANIZATIONIt is conceded,and we find,that theRespondentis,and has been at all material times, a labororganization within the meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The IssueThe broad question presented is: whether theRespondent violated Section 8(b)(1)(B) of the Actby fining Freese, a supervisor of the Company, forfailing to obtain the required clearance and referralunder the Respondent's constitution and bylaws, forworking for an employer who does not contribute totheRespondent's health and welfare fund, and forfailing to cease work when requestgd to do so by anauthorized agent of the Respondent.Facts1.THE COMPANY'S BUSINESSA. S. Horner,Inc. (hereincalled the Company orHorner), A New Mexico corporation, at all material'The original charge herein was filed on January 3, 1%9, and was servedupon the Respondent on about the same day.B. The FactsAt all times material herein, Freese occupied theposition of superintendent for the Company at thelatter'sAlbuquerque,New Mexico, Flood ControlAuthority job-project at Miles Road, S.E. (hereincalled theMiles Road job). In that capacity Freesewas, and is,a supervisor within the meaning ofSection 2(11) of the Act, having the authority, in the177 NLRB No. 76 NEW MEXICO DISTRICT COUNCIL OF CARPENTERSinterest of the Company, to hire, transfer,suspend,lay off, recall, promote, discharge,assign,reward,or discipline other employees, or responsibly todirectthem,or to adjust their grievances, oreffectively to recommend suchaction,by the use ofindependent judgment. Specifically, he has at allrelevant times been authorized in behalf of theCompany to adjust employee grievances.As of November 23, 1968,' and for approximately12 years prior thereto, Freese was a member ingood standing of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO; andfor approximately 2 years prior to that date was amember in goodstandingof its affiliate,LocalUnion No. 1351, in Leadville, Colorado. AlthoughFreese had not worked with his tools for about 5 to6 years prior to the eventsherein,he continued tomaintain his unionmembership as indicated above.The Respondentisnot thecollective-bargainingrepresentative of the Company's employees and nocontractualrelationshipsorobligationsexistbetween the Company and the Respondent or any ofits relatedlocal unions.In fact, a majority of theCompany'semployeesvotedagainstbeingrepresented by theRespondent in Board-conductedelections held on June 5, 1967, and July 26, 1968,the results of which were certifiedon June13, 1967,and September 6, 1968, respectively.On October 2, 1968, Respondent'sbusinessrepresentative,Edward L. Urioste, came to theMiles Road jobsite and asked Freese where he wasfrom and wherehemaintainedhisunion book.Freese replied that he was from Colorado andmaintainedhis book at Leadville, Colorado, LocalUnion No. 1351. Urioste thereupon advised Freeseto cease his employment with the Company and toreport to the office of Local Union No. 1319, aconstituent local of theRespondent,and to "signup" on thatlocal union'sout-of-work list.Uriostealso stated that he would be at the Local's officeuntil 1 p.m. that day to acceptFreese's registrationon the out-of-work list. Freese told Urioste that hewould not terminate his employment with theCompany and that he did not intend to comply withthe latter's request to leave theMilesroad jobsite.'Thereafter,onOctober 8,Uriostepreferredcharges against Freese alleging violationsof Section46, paragraphs A, B, and C of the Constitution andLaws4 of the United Brotherhood of Carpenters andJoinersofAmerica,theRespondent'sparentorganization,and ArticleI,paragraphsD and K ofRespondent's Bylaws and Working Rules.'In sum,these violationsconsistedofworking without areferral card for an employernot makingpayments'Unlessotherwise indicated,all dates are in 1968.Similar demands to cease working for the Company were made byUrioste thatday to carpenter foreman Paul Geer and two rank-and-fileemployees These three complied with Urioste's demand and they have notyetreturned to the Company's employ.No charges were filed,and thecomplaint does not allege unfair labor practices with respect to these threeemployees.501into the Respondent's health and welfare fund. Byletter of October 29, the Respondent advised Freeseof the foregoing charges against him and notifiedhim that a hearing of Respondent's Trial Committeewould be held on November 23. Freese attended thehearing at which he protested that he was in asupervisoryposition.Nevertheless,theTrialCommittee unanimously found Freese guilty of theviolations charged and assessed fines against himtotalling $350.By letter dated December 17, theRespondentinformedFreeseoftheTrialCommittee's action, and further advised that, onDecember 14, the Respondent's delegates voted toratify the Trial Committee's action. Freese did notpay the fines and did not comply with the Union'sprovisions which he was found guilty of violating.As a result of the Respondent's action, Local Union1351 in Leadville, Colorado, has refused to acceptperiodic dues tendered by Freese unless and until hepays the fines assessed against him by theRespondent.DiscussionBasedon the facts stipulated by the parties andsummarized above, we find, in agreement withcontentionoftheGeneralCounsel,thattheRespondent restrained and coerced the Company inthe selection and retention of its representative forthepurposesofcollectivebargainingand theadjustment of grievances in violation of Section8(b)(1)(B) of the Act." The Respondent preferredcharges, imposed fines, and attempted to collectsuch fines, against Freese because he refused, in hiscapacity as project superintendent, to obtain therequiredclearancecardandwork permit andbecausehe refused to accede to Respondent'sdemands that he cease working for an employer notmaking contributions to Respondent's health and'In pertinent part,these provisions require that a member who desires totransfer from the jurisdiction of his Local Union or District Council towork in anotherjurisdictionmust obtain a "clearance card"from hisLocal Union which he must, in turn,present to the Local Union orDistrictCouncil in whose jurisdiction he seeks to work.Before going towork in such other jurisdiction, a member must secure a working permitfrom the Local Union or District Council in the jurisdiction where work issecured.'Article I of Respondent's Bylaws and Working Rules, in pertinent part,states;D All members shall obtain a referral from the appropriate referralhall before going to work on any job.No workman may issue a referralto any Employer who is not paying the proper wage scale for the type ofwork he is doing.Neither shall he be issued a referral if it is anEmployer who is not contributing to the Fringe Benefits negotiated bythe District Council whenever possible to legally require the Employer todo so.Members violating this regulation shall be subject to charges andtrialThis section may be waived for organizational purposes ....K. Every member shall cease work when ordered to do so by anauthorized official of the District Council or Local Union.Membersviolating this regulation are subject to charges and a trial.'SanFrancisco-OaklandMailers'UnionNo.18,InternationalTypographical Union,172 NLRB No. 252;Toledo Locals Nos. 15-P and272 of theLithographers and Photoengravers InternationalUnion,AFL-CIO (The Toledo Blade Company,Inc),175NLRBNo. 173;NewMexico District Councilof Carpentersand Joinersof America (A. SHorner, Inc),176 NLRB No 105 502DECISIONSOF NATIONALLABOR RELATIONS BOARDwelfare fund. The Company, it is noted, was notobligatedtosecurepersonnelthroughtheRespondent's hiring hall or to contribute to itshealth and welfare fund. Moreover, it is obviousfrom a reading of the Respondent's bylaws andworking rules,supra,that Freese could not haveobtained a clearance or working permit to work forthe Company even if he had applied for one exceptunder a waiver by the Respondent for organizationalpurposes,i.e., to assist the Respondent in organizingthe Company's carpenter employees, in which eventhis loyalty would have been diverted from theCompany to the Respondent. Thus, it appears thatthe Respondent was using its internal working rulesto boycott an employer who did not have a contractwith the Respondent by making it a violation,subject to fine, for its members to work for such anemployer.'It is clear,therefore, that compliance byFreese with the Respondent's demands would havehad the effect of depriving the Company of theservicesof its selected representative for thepurposes of collective bargaining or the adjustmentofgrievances.Aswe stated in theSanFrancisco-OaklandMailers'case,supra,"InenactingSection 8(b)(1)(B)Congress sought toprevent the very evil involved herein - unioninterference with an employer's control over its ownrepresentatives."TheRespondent,relyingonN. L. R. B.v.Allis-ChalmersManufacturing Co.,388U.S. 175,contendsthat its conductin discipliningFreese forviolations of its internal union rules and regulationswas within its legitimate internal interests as a labororganization, as permitted by the proviso to Section8(b)(1)(A) of the Act.We find no merit in thiscontention.The Supreme Court's rationale inAllis-Chalmersdoesnotpermitalabororganization to interfere with an employer's right,under Section 8(b)(1)(B), to select its representativesfor the purposes of collective bargaining or theadjustmentofgrievances.Thus,inSanFrancisco-OaklandMailers',we distinguished theAllis-Chalmerscase and held that the proviso toSection 8(b)(1) (A)is limited to that section onlyand is not a part of Section 8(b)(1) (B).We also find no merit in the Respondent'scontention that, because here the individual wasdisciplined for his conduct as a union member and'That this was, in fact,the case appears from our decision in A. SHorner,Inc.,176 NLRB No 105.In addition,the transcript of Freese'shearing before the Respondent'sTrial Committee,which was incorporatedinto the stipulation of facts as an exhibit,reports the following discussion:Bro. Blacksher(member of the Committee]:Did you have a carpenterforemanBro. Freese: Yes.Chairman-Union or non-union?Freese:Union members on job were pulled off by Business Agent,Eddie Urioste.Bro. Blacksher:Why were the men pulled oft?Eddie:They were working for a company that was not contributing toHealth and Welfare.We had an election,and we had men workingtrying to organize.We lost the election,and it was my duty to pull thosemen offnot for his conduct while directly engaged inrepresenting the Company's interests in resolving aparticulardisputebetween the union and theemployer, this case is distinguishable, on its facts,fromthe San Francisco-Oakland Mailers'case. Thisdistinction, in our opinion, is without substance,sinceFreese possessed the actual authority to adjustgrievancesinvolvingemployeesunderhissupervision. It is also clear, moreover, that the basicdispute underlying the disciplinary action againstFreese was not entirely an intraunion matter butstemmed from the fact that the Company did nothave a collective-bargaining agreement with theRespondent and was not making payments into theRespondent's health and welfare fund. Thus, as inSan Francisco-Oakland Mailers'and inThe ToledoBlade Companycases,supra,the underlying disputewas between the Respondent and the Company andnotbetween theRespondent and one of itsmembers.Accordingly, we conclude that the Respondent'sactions againstFreese constituted unlawful restraintand coercion against the Company in violation ofSection 8(b)(1)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with theoperations of the Company described in section I,above,have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of factand upon the entire record in the case,we make thefollowing:CONCLUSIONS OF LAW1.Respondent is, and has been at all timesmaterial, a labor organization within the meaning ofSection 2(5) and Section 8(b) of the Act.2.The Companyisanemployerwithin themeaning of Sections 2(2) and 8(b)(1)(B) of the Act.3.The Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.4.Marvin Freese, the Charging Party, is, and hasbeen at all material times, a supervisor, within themeaning of Section 2(11) of the Act, of theCompany, selected by the Company for thepurposes, among others, of collective bargaining and NEW MEXICO DISTRICT COUNCIL OF CARPENTERSthe adjustment of grievances within the meaning ofSection 8(b)(1)(B) ofthe Act.5.By preferring charges against Freese,citing himto trial,imposing fines against him, and attemptingto collect such fines from him, the Respondentrestrained and coerced the Company in the selectionand retention of its representatives for the purposesofcollectivebargainingortheadjustmentofgrievances,and thereby has engaged in, and isengaging in, unfair labor practices within themeaning of Section 8(b)(1)(B) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,New Mexico District Council of Carpenters andJoinersofAmerica, its officers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Restraining and coercing the Company, or anyother employer, in the selection and retention of itsrepresentativesforcollectivebargainingandadjustment of grievances.(b) Preferring charges against,fining,or similarlydiscipliningMarvin Freese or any other supervisorof A.S. Horner, Inc., or any other employer, as amemberoftheRespondent,astomattersconcerning their employment,while such member isthe selected representativeof A. S.Horner,Inc., orany other employer, for the purposes of collectivebargaining or the adjustment of grievances.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a)Rescind the fines imposed against Freese andexpunge from its records all reference and otherevidence in its files of the proceedings in whichFreese was fined by the Respondent.(b)Advise Freese in writing that it has taken theaforesaid action in compliance with paragraph 2(a),above, and that it will cease and desist from theaction forbidden in paragraph 1 of this Order.(c)AdviseLocalUnionNo. 1351, UnitedBrotherhood of Carpentersand Joinersof America,Leadville,Colorado, whereinFreesemaintains hismembership,of the aforesaid action.(d) Post at its businessoffice,meeting hall, andallotherplaceswhere notices to members arecustomarily posted, a copy of the attached noticemarked "Appendix."' Copiesof saidnotice, to beprovided by the Regional Director for Region 28,shall, after being duly signed by a representative oftheRespondent,be postedby theRespondentimmediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in503conspicuousplaces,includingallplaceswherenoticestomembersarecustomarilyposted.Reasonable steps shall be taken by the Respondentto insure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Furnish the Regional Director for Region 28signed copies of said notice for posting by A. S.Horner, Inc., if willing.(f)Notify the Regional Director for Region 28, inwriting, within 10 days from the date of the receiptof this Decision and Order, what steps have beentakento comply herewith.'In the event that this order is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."APPENDIXNOTICE TO ALL MEMBERS OF NEW ' MEXICO DISTRICTCOUNCIL OF CARPENTERS AND JOINERS OF AMERICAPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOT restrain and coerce A. S. Horner, Inc.,or any other employer, in the selection and retention ofitsrepresentatives,includingMarvinFreese,forpurposes of collective bargaining and adjustment ofgrievances.WE WILL NOT prefer charges against, fine or similarydisciplineMarvin Freese or any other supervisor of A.S.Horner, Inc., or any other employer,as a member ofthis labor organization,as to matters concerning theiremploymentwhilesuchmember is the selectedrepresentative of the Company, or any other employer,as its representative for the purposes of collectivebar aining or the adjustment of grievances.WE WILL rescind the fines imposed against Freeseand expunge from our records all reference andother evidence in our files of the proceedings in whichFreese was fined by us.WE WILL advise Marvin Freese and Local Union1351, United Brotherhood of Carpenters and Joiners ofAmerica, Leadville, Colorado, in writing, that we havetaken the aforesaid action.DatedByNEW MEXICO DISTRICTCOUNCIL OF CARPENTERSAND JOINERSOF AMERICA(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting.and must not be altered,defaced,or covered by any other ,material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office,7011FederalBuilding& U.S. Courthouse,500 Gold Ave., SW,, P.O.Box 2146, Albuquerque,New Mexico 87101, Telephone505-843-2508.